USCA11 Case: 20-14576   Date Filed: 09/30/2021   Page: 1 of 22



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14576
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:19-cr-00130-MHT-SMD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

BOBBY LEE WILSON, JR.,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                          (September 30, 2021)

Before WILSON, ROSENBAUM, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14576       Date Filed: 09/30/2021   Page: 2 of 22



      Bobby Wilson, Jr., appeals his convictions for possession with intent to

distribute 50 grams or more of methamphetamine, possession of a firearm by a

convicted felon, and possession of a firearm in furtherance of a drug-trafficking

crime. He argues that the district court erred in denying his motion for a judgment

of acquittal because the government did not present sufficient evidence for a

reasonable jury to conclude that he possessed with intent to distribute over 50 grams

of methamphetamine, possessed a firearm as a convicted felon, or possessed a

firearm in furtherance of drug trafficking. For the reasons discussed below, we

affirm.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Wilson was arrested on April 19, 2019, and, in a superseding indictment, a

grand jury charged Wilson with the following: (1) possession with intent to

distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) (Count 1); (2) possession with intent to distribute marijuana, in violation

of 21 U.S.C. § 841(a)(1) (Count 2); (3) possession of a firearm in furtherance of a

drug-trafficking crime, specifically, Counts 1 and 2, in violation of 18 U.S.C.

§ 924(c)(1)(A) (Count 3); and (4) possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (Count 4). Wilson pleaded not guilty, and the

case proceeded to trial.




                                          2
         USCA11 Case: 20-14576        Date Filed: 09/30/2021   Page: 3 of 22



      At trial, the government first called Steven Brock, a narcotics investigator for

the Chilton County Sheriff’s Department, who testified as follows. Brock was

initially made aware of Wilson through a confidential informant in early 2018, when

Brock was working with the Elmore County drug task force. He began surveillance

of Wilson in areas he was known to visit, including a storage facility where Wilson

and another individual, Richard Wilson (“Richard”), were known to rent a unit.

Wilson and Richard were not related. Brock saw Wilson come in and out of the

storage building several times every day or every other day. When Wilson came to

and from the storage building, he drove multiple vehicles, including a Chevrolet

pickup truck, a maroon Cadillac, and a maroon Buick Riviera. At one point, Brock

saw Wilson leave the storage building pulling a camper trailer and determined that

Wilson took it to an area called Lucky Town. He observed Wilson driving the

Cadillac and the Buick to and from Lucky Town. And he identified the Buick in

which he had seen Wilson traveling.

      Brock testified that, on April 4, 2018, he installed a GPS tracking device on

the Buick, pursuant to a warrant. With the tracking device, Brock and his agents

were able to see the location of the Buick in real time through a computer program,

and Brock received a notification whenever the car was moving. On April 20, 2018,

he and Agent Casey Shaw were surveilling the Buick, which was in the Key West

Inn parking lot, from roughly fifty or sixty yards away, but Brock did not see Wilson


                                          3
         USCA11 Case: 20-14576      Date Filed: 09/30/2021   Page: 4 of 22



get in the Buick. After watching the Key West Inn parking lot for about fifteen or

twenty minutes, however, he saw Wilson traveling northbound on U.S. 231 in a

black Lexus that Brock had never seen before and that had not left from the Key

West Inn. Brock was fifteen to twenty feet away from the lane that the Lexus was

in when it passed him. Wilson was driving, and someone else was in the passenger

seat, but Brock could not tell who it was. Brock decided to conduct a traffic stop

because he knew that Wilson did not have a valid driver’s license. Once Wilson

pulled over about two miles down the highway, Shaw approached the driver’s side,

while Brock approached the passenger side of the vehicle, where he saw a woman.

He smelled marijuana and saw a marijuana cigar in the ashtray of the car. Shaw also

smelled marijuana and told Wilson to step out of the car.

      As Brock asked for the passenger’s driver’s license, Shaw attempted to pat

Wilson down, but Wilson ran out into the inside lane of U.S. 231. Brock and Shaw

grabbed Wilson and attempted to subdue him, during which time Wilson kept trying

to reach into his right front pocket. He thought Wilson may have been reaching for

a gun. After detaining Wilson, Brock patted him down and recovered a meth pipe

and a plastic bag containing a substance that appeared to be meth. A laboratory

found that the substance was meth and weighed approximately 38.4 grams. Shaw

found a room key in Wilson’s back pocket for the Key West Inn where the Buick

was found. Brock explained that, in his experience as a narcotics investigator over


                                         4
         USCA11 Case: 20-14576       Date Filed: 09/30/2021   Page: 5 of 22



two decades, it was common for people involved in drug trafficking to carry firearms

to protect themselves and their narcotics. And Brock stated that Wilson had money

in his wallet found in the car on the day he was arrested.

      On cross-examination, Brock testified as follows. The storage building place

was significant because Wilson and Richard were selling meth from the storage

units, although he did not execute a search warrant at that place or make any arrests

there. The day he saw Wilson in the Buick, Brock and his agents were conducting

a controlled buy in Lucky Town from him. The Buick turned out to be registered to

Richard, and none of the vehicles that Brock observed Wilson drive were registered

to him, although Brock had seen Wilson driving the Buick from time to time and

Richard driving the Cadillac a couple of times. The Buick had not just arrived at the

Key West Inn on April 20, 2018; it had been sitting there for a while. During the

twenty minutes when Brock watched the Buick, there was “a female sitting in the

vehicle,” and he did not see her get in or out of the car. Wilson’s passenger in the

Lexus was charged with possession of marijuana, and Brock did not believe she gave

a statement to law enforcement. Brock did not personally search the Buick and did

not investigate if a room at the Key West Inn was associated with the room key found

on Wilson or when it had been used. Brock turned the room key over to other agents.

Brock stated that he was the main officer on the case. He collected and preserved

all the evidence from the Lexus, and all the evidence recovered from the Buick was


                                          5
          USCA11 Case: 20-14576       Date Filed: 09/30/2021   Page: 6 of 22



turned over to him. He and other agents did not find anything when they searched

Wilson’s camper. He never went back and executed a search warrant at the storage

building that was part of the earlier investigation.

      During redirect examination, Brock testified to the following. The marijuana

blunt had been found in the Lexus’s center console, and a jar behind the driver’s seat

contained marijuana. The investigators had conducted “controlled buys” from both

Wilson and Richard. Brock had conducted a controlled buy at Lucky Town from

Wilson in March 2018, about three weeks before his arrest, and Wilson had arrived,

driving the Buick, to the camper. He never conducted any controlled buys from

Wilson at the storage unit.

      Next, the government called Shaw, an agent with the Central Alabama Drug

Task Force, who testified as follows. On April 20, 2018, Shaw was investigating

Wilson, and he and Brock were surveilling the Buick and expected to see Wilson in

or near the vehicle because they believed he was the driver. Shaw had previously

seen, both in person and on video, Wilson with the Buick. During the surveillance,

he and Brock saw Wilson driving northbound on U.S. 231 in a black Lexus. Shaw’s

testimony about the traffic stop and the arrest was similar to Brock’s. Before

arresting Wilson, the agents conducted controlled buys of crystal meth from him,

including one controlled buy where Wilson had driven the Buick to meet an

informant. Crystal meth and a glass pipe were found in Wilson’s pocket. A glass


                                           6
         USCA11 Case: 20-14576      Date Filed: 09/30/2021   Page: 7 of 22



jar with black tape around it and four bags of marijuana inside it were found behind

the Lexus’s driver’s seat in the back floorboard, and Shaw identified the marijuana

found at trial. Shaw also identified a magazine for a Cobra .380 firearm that was

found in the Lexus, although no gun was found in the car. After Wilson’s arrest,

Shaw had no further dealings with the Buick found at the Key West Inn. In his

experience of more than a decade’s worth of narcotics investigations, Shaw often

came across a combination of firearms or parts of firearms and narcotics that were

being distributed, as narcotics distributors often kept a firearm on their person to

avoid being rob.

      During cross-examination, Shaw testified to the following. He did not have

access to the tracking device on the Buick and did not recall if he saw any activity

in the Buick during his surveillance on April 20. He had expected to see Wilson get

in the car and be by himself but instead did not see Wilson get in the car that day,

nor could Shaw remember the last time he had seen Wilson in the Buick. Wilson

was not found in possession of a firearm when he was arrested, although he had

illegal drugs on his person. Through the investigation, Shaw never found a .380

firearm, despite finding a .380 magazine.

      The government then called Parker Crosby, an agent with the drug task force

with the Elmore County Sheriff’s Office, who testified to the following. Crosby,

who was involved with the surveillance of Wilson, became involved with Wilson’s


                                            7
          USCA11 Case: 20-14576            Date Filed: 09/30/2021   Page: 8 of 22



arrest when Brock and Shaw called for assistance on the radio while attempting to

arrest him. Crosby went to the scene, and either Brock or Shaw instructed him to go

to the Key West Inn to make contact with the Buick. Once at the Key West Inn,

Crosby saw a woman sitting in the driver’s seat of the Buick, with her feet hanging

out of the door. No one else was in the vehicle. He and another agent made contact

with the woman and obtained permission from her to search the Buick. They

discovered a loaded firearm—a Taurus PT-11 9mm handgun—underneath the

Buick’s driver seat. They also found a pair of men’s Timberland boots in the Buick,

and one of the boots contained several bags of meth. The net weight of the meth

was 54.33 grams, while the amount of pure substance was 47.26 grams. There was

also a set of digital scales in the car.

       During cross-examination, Crosby testified as follows.             His job in the

investigation was just to search the Buick. He did not personally conduct the search

and was unsure if any of the evidence found in the Buick was tested for fingerprints.

There was men’s clothing in the backseat of the car. He did not search the room at

the Key West Inn and did not believe it had been searched. He did not remember if

he learned what room the unidentified woman found in the Buick was staying in.

The other agent collected the evidence and turned it over to Brock.

       The government then called Brian Alfultis, a special agent with the Drug

Enforcement Agency (“DEA”), who testified to the following. He participated in


                                               8
            USCA11 Case: 20-14576         Date Filed: 09/30/2021   Page: 9 of 22



Wilson’s interview at the Elmore County Jail but was not involved with the

preceding investigation or arrest. Alfultis took Wilson’s statement on April 24,

2018, while Wilson was in jail. Wilson signed a form waiving his Miranda1 rights

and agreed to give a statement at that time. During the interview, Wilson said that

the meth found in his pocket “belonged to him” and that the meth found in the Buick

“belonged to him as well.” Wilson also said that he owned two handguns, a 9mm

and a .380 caliber, during the interview. Wilson also told them about two people

who were “sources of supply for him,” both of whom dealt meth. Based on his

training and investigation in meth investigation cases, Alfultis believed that the total

amount of meth seized from the car and Wilson was 80 or 90 grams, which would

be about 160 to 200 individual use amounts of meth. He considered that the amount

of meth that Wilson had was a distribution amount of meth, not a personal amount,

and noted another indication that someone was distributing meth was the presence

of scales to weigh it before selling. During cross-examination, Alfultis testified that

Wilson during the interview told them that he had a partner, Richard, with whom he

would purchase narcotics. Alfultis did not know if anyone else involved had been

arrested or charged, such as the women seen in the cars the day of Wilson’s arrest.

      Following this testimony, the parties stipulated that Wilson had been

convicted of a felony, and Wilson “knew so,” and that the Taurus Millennium 9mm


      1
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                               9
         USCA11 Case: 20-14576       Date Filed: 09/30/2021    Page: 10 of 22



handgun named in the superseding indictment had traveled in and affected interstate

commerce. The government then rested its case.

      Wilson then moved for a judgment of acquittal, arguing that the government

had failed “to prove a prima facie case of the four different, separate crimes.

Specifically, the methamphetamine in excess of 50 grams or more.” He asserted

that, at best, the government had proven that he was in possession of the 38 grams

of meth found in his pocket but not the meth found in the car. Wilson contended

that the government had not proven that he had possessed meth in excess of 50 grams

because it had failed to prove that he had constructive possession over, or was

responsible for, the meth found in the car. The government responded that the

totality of the evidence supported a finding that Wilson had possessed the meth

found in the car, considering that the “car belonged to him,” that he was using it, and

“his admission to the drugs that were found in it, in addition to the narcotics found

on his person.” It argued that he had possessed meth in excess of 50 grams because

the meth in his pocket was determined to be 30.3 grams of pure substance and the

meth in the Buick came out to 47.26 grams, for a total of somewhere between 77 and

78 grams.

      Wilson replied that the government had not proven that he had actually or

constructively possessed the evidence in the Buick because he was driving past it

when he was arrested and had no intentions of pulling into the Key West Inn. When


                                          10
         USCA11 Case: 20-14576      Date Filed: 09/30/2021   Page: 11 of 22



the district court asked if he had not admitted that the drugs were his, he “agree[d]

that there was testimony as to an admission.” He further argued that the government

failed to prove that he intended to distribute the marijuana because the amount did

not indicate that it was for distribution. The government responded that it had

provided sufficient evidence in the form of the amount of the marijuana and the

possession of the scales. Wilson, however, did not make specific challenges to

Counts 3 and 4 beyond his general assertion that the government had not met its

burden in proving a prima facie case as to those counts.

      The district court denied Wilson’s motion. Following the motion’s denial,

Wilson decided not to testify. Wilson also did not present any evidence for his case.

The jury subsequently found Wilson guilty on all counts, and as to Count 1, the jury

found that he possessed with intent to distribute 50 grams or more of meth. The

district court sentenced him to a total sentence of 196 months’ imprisonment, to be

followed by five years of supervised release. This appeal ensued.

II.   STANDARDS OF REVIEW

      We review the denial of a motion for judgment of acquittal de novo. See

United States v. Woodard, 531 F.3d 1352, 1360 (11th Cir. 2008). Additionally, we

“review de novo the sufficiency of the evidence supporting a criminal conviction.”

United States v. Williams, 865 F.3d 1328, 1337 (11th Cir. 2017) (quoting United

States v. Walker, 490 F.3d 1282, 1296 (11th Cir. 2007)). “[W]e consider the


                                         11
         USCA11 Case: 20-14576        Date Filed: 09/30/2021     Page: 12 of 22



evidence in the light most favorable to the jury’s verdict, . . . drawing all reasonable

inferences and making all credibility choices in the government’s favor,” and “will

reverse a conviction based on insufficient evidence only if no reasonable trier of fact

could have found guilt beyond a reasonable doubt.” Id. (quoting Walker, 490 F.3d

at 1296). The evidence need not exclude every reasonable hypothesis of innocence

to rebut the government’s evidence because the issue is whether a reasonable jury

could have convicted, considering all the evidence together, not whether the

conviction was the only reasonable result. See id. at 1343–44.

      We review for plain error when a defendant raises some specific challenges

to the sufficiency of the evidence in the district court but not the specific challenges

that he then tries to raise on appeal. See United States v. Baston, 818 F.3d 651, 664

(11th Cir. 2016); United States v. Green, 818 F.3d 1258, 1278 (11th Cir. 2016). The

defendants in both Baston and Green did not raise general challenges to the

sufficiency of the evidence supporting their convictions, which we noted both times

in our determination of the standard of review. Baston, 818 F.3d at 664; Green,

818 F.3d at 1278. And, in Baston, we declined to address whether a defendant

preserves all challenges to the sufficiency of the evidence if he raises a “general”

challenge in the district court. 818 F.3d at 663–64. Plain error occurs where there

is an error that (1) is plain or obvious, (2) affected the defendant’s substantial rights,




                                           12
         USCA11 Case: 20-14576       Date Filed: 09/30/2021   Page: 13 of 22



and (3) seriously affected the fairness of the judicial proceedings. United States v.

Frank, 599 F.3d 1221, 1238 (11th Cir. 2010).



III.   ANALYSIS

       On appeal, Wilson argues that the government presented insufficient evidence

to prove, beyond a reasonable doubt, that he was in constructive possession of the

drugs and firearm that were found in the Buick and that, because the crimes in

Counts 1, 3, and 4 required him to be in possession of the drugs and firearm, the

district court erred in denying his motion for acquittal and his convictions for those

crimes should be reversed. Viewing all the evidence, and facts and inferences based

on that evidence, in the light most favorable to the government, we conclude that the

district court did not err in denying Wilson’s motion for a judgment of acquittal as

to his challenged convictions, addressing each in turn.

       A. Count 1

       No individual may knowingly or intentionally possess with intent to distribute

a controlled substance. 21 U.S.C. § 841(a)(1). As relevant here, the mandatory

penalty range for violations of § 841(a)(1), if the violation involved more than 50

grams of methamphetamine, is imprisonment for ten years to life, a fine of up to

$10,000,000, and supervised release for five years to life. Id. § 841(b)(1)(A). The

mandatory penalty range for violations of § 841(a)(1), if the violation involved more


                                         13
         USCA11 Case: 20-14576      Date Filed: 09/30/2021    Page: 14 of 22



than 5 grams of methamphetamine, is five to forty years’ imprisonment, a

$5,000,000 fine, and at least four years of supervised release. Id. § 841(b)(1)(B).

      “[T]o convict a defendant for possession with intent to distribute a controlled

substance, the government must prove knowing possession and an intent to

distribute.” Williams, 865 F.3d at 1344 (quoting United States v. Cruickshank, 837

F.3d 1182, 1189 (11th Cir. 2016)).            “These elements may be proven by

circumstantial evidence,” and “[p]ossession may be actual or constructive, joint or

sole.” Woodard, 531 F.3d at 1360. Actual possession is established when the

defendant has direct physical control over the substance, while the “defendant’s

constructive possession of a substance can be proven by a showing of ‘ownership or

dominion and control over the drugs or over the premises on which the drugs are

concealed.’” Id. (quoting United States v. Clay, 355 F.3d 1281, 1284 (11th Cir.

2004)). Additionally, a defendant’s intent to distribute may be inferred from the

large quantity of narcotics that were seized. United States v. Tinoco, 304 F.3d 1088,

1123 (11th Cir. 2002).

      Here, viewing all facts and inferences in the light most favorable to the

government, we conclude that the government presented sufficient evidence for a

jury to reasonably find, beyond a reasonable doubt, Wilson’s knowing possession of

the meth with intent to distribute, given Wilson’s admission, the amount of the meth

at issue, and the digital scales found. First, Wilson had actual possession of the


                                         14
         USCA11 Case: 20-14576       Date Filed: 09/30/2021    Page: 15 of 22



38.4 grams of meth found in his pocket because he had direct physical control over

it, and Alfultis testified that Wilson, while being interviewed, admitted that the meth

belonged to him. See Woodard, 531 F.3d at 1360. Alfultis further testified that,

during the same interview, Wilson admitted that the 47.26 grams of meth found in

the Buick “belonged to him,” which constituted direct evidence that he possessed

the meth found in the Buick. See id.

      While Wilson argues that the meth found in the Buick could have belonged to

him without having dominion and control over the drugs to establish possession, his

admission that the meth found in the Buick belonged to him indicated his knowledge

and awareness of its presence, and other circumstantial evidence supported a finding

that he possessed the meth and intended to distribute it. See id. at 1360–61; cf.

United States v. Ochoa, 941 F.3d 1074, 1105 (11th Cir. 2019), cert. denied, 140 S.

Ct. 2553 (2020). Both Brock and Shaw testified that they had seen Wilson with the

Buick during their investigation and before the day of the traffic stop. In particular,

Brock testified that he had seen Wilson driving the Buick to and from a storage unit

and to a controlled buy several weeks before the traffic stop. Furthermore, the agents

testified that the Buick was found in the Key West Inn parking lot and that Wilson

had a room key for the Key West Inn in his back pocket, supporting a connection

between Wilson and the Key West Inn and, in turn, indicating Wilson’s connection

to the Buick and its contents. Thus, based on the above evidence, a jury could


                                          15
         USCA11 Case: 20-14576         Date Filed: 09/30/2021   Page: 16 of 22



reasonably infer that Wilson had been in the Buick before, including for drug-

trafficking-related purposes, and could constructively possess an item found within

the vehicle, such as the meth that he ultimately admitted belonged to him.

      Additionally, Alfultis testified that the amount of meth Wilson had was a

distribution amount of meth, not an amount for personal use, and that another

indication that someone was distributing meth was the presence of scales, which was

found in the Buick. See Tinoco, 304 F.3d at 1123. Alfultis’s testimony, which was

based on his training and experience as a DEA agent, thus supported a finding that

Wilson possessed the meth with the intent to distribute it. We thus conclude that the

government presented sufficient evidence for a reasonable jury to find, beyond a

reasonable doubt, that Wilson possessed over 50 grams of meth that he intended to

distribute, and affirm as to this issue.

      B. Counts 3 and 4

      Under 18 U.S.C. § 922(g)(1), it is unlawful for any person who has been

convicted of a felony to possess a firearm that has been shipped or transported in

interstate commerce. An individual who “knowingly violates” § 922(g) shall be

fined, imprisoned, or both. 18 U.S.C. § 924(a)(2); accord United States v. Innocent,

977 F.3d 1077, 1082 (11th Cir. 2020). As the Supreme Court clarified in Rehaif v.

United States, 139 S. Ct. 2191, 2194 (2019), the government, in prosecuting a claim

under §§ 922(g)(1) and 924(a)(2), “must show that the defendant knew he possessed


                                           16
         USCA11 Case: 20-14576       Date Filed: 09/30/2021    Page: 17 of 22



a firearm and also that he knew he had the relevant status when he possessed it.”

Accord Innocent, 977 F.3d at 1082. In turn, under 18 U.S.C. § 924(c)(1)(A), an

individual is prohibited from possessing a firearm “during and in relation to” a “drug

trafficking crime” or possessing a firearm “in furtherance of any such crime.”

      Possession of a firearm may be either actual or constructive and likewise may

be either sole or joint. See United States v. Perez, 661 F.3d 568, 576–77 (11th Cir.

2011); United States v. Morales, 893 F.3d 1360, 1371 n.7 (11th Cir. 2018).

“Constructive possession of a firearm exists when a defendant does not have actual

possession but instead knowingly has the power or right, and intention to exercise

dominion and control over the firearm.” Perez, 661 F.3d at 576. “A defendant’s

presence in the vicinity of a firearm or mere association with another who possesses

that gun is insufficient,” but, “at the same time, ‘[t]he firearm need not be on or near

the defendant’s person in order to amount to knowing possession.’” Id. (quoting

United States v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004)). Thus, if the

government proves, “through either direct or circumstantial evidence that the

defendant (1) was aware or knew of the firearm’s presence and (2) had the ability

and intent to later exercise dominion and control over that firearm, the defendant’s

constructive possession of that firearm is shown.” Id. And we consider the totality

of the evidence when evaluating constructive possession. Ochoa, 941 F.3d at 1106.

For example, in Ochoa, we held that the government presented the jury with


                                          17
         USCA11 Case: 20-14576       Date Filed: 09/30/2021    Page: 18 of 22



sufficient circumstantial evidence from which it reasonably could have determined

that the defendant knew of the firearm’s presence and had the ability and intent to

later exercise dominion and control over it because he admitted there was a gun in a

drawer in his bedroom, which established his knowledge and awareness of the

firearm’s presence there. See id. at 1105.

      As to possessing a firearm in furtherance of drug-trafficking activity, the

government must establish that the defendant “(1) knowingly (2) possessed a firearm

(3) in furtherance of any drug trafficking crime for which he could be prosecuted in

a court of the United States.” United States v. Williams, 731 F.3d 1222, 1232 (11th

Cir. 2013) (quoting Woodard, 531 F.3d at 1362). “A firearm is possessed ‘in

furtherance of’ a drug trafficking crime when ‘the firearm helped, furthered,

promoted, or advanced the drug trafficking.’” Id. (quoting Woodard, 531 F.3d at

1362). Additionally, “the presence of a gun within the defendant’s dominion and

control during a drug trafficking offense is not sufficient by itself” to sustain a

conviction under § 924(c). Id. (quoting United States v. Timmons, 283 F.3d 1246,

1253 (11th Cir. 2002)). And we consider the following factors in determining

whether the government has established the “in furtherance of”: (1) the type of drug

activity being conducted; (2) the accessibility of the firearm; (3) the type of firearm;

(4) whether the firearm was stolen; (5) whether the possession was legitimate or

illegal; (6) whether the firearm was loaded; (7) proximity to the drugs or drug


                                          18
         USCA11 Case: 20-14576        Date Filed: 09/30/2021    Page: 19 of 22



profits; and (8) the time and circumstances under which the firearm was found. Id.

For example, in Williams, we held that the jury had sufficient evidence to convict

the defendant of possession of a firearm in furtherance of a drug-trafficking crime.

Id. We noted that there was evidence presented that: (1) the drugs obtained from the

defendant made it likely that he was a street-level dealer; (2) street-level dealers used

handguns like the one that fell out of the defendant’s pants to defend their territories

from rival drug dealers; (3) the gun was loaded and accessible in the defendant’s

waistband; (4) the gun’s close proximity to the drugs and the drug dealing profits,

and (5) the gun was found at a time when the defendant did not expect to be

confronted by law enforcement officers. Id. at 1232–33.

      Turning to the instant case, as to Count 4, we first note that Wilson and the

government stipulated to Wilson’s felon status, as well as his knowledge of that

status. And, although a close call, we conclude that, under either de novo or plain

error review, see Green, 818 F.3d at 1278, there was sufficient evidence for a jury

to find that Wilson constructively possessed the firearm found in the Buick, as there

is evidence indicating that he was aware of the firearm’s presence and had the intent

and ability to exercise control over it.

      Reviewing the totality of the evidence, Alfultis testified that Wilson admitted

to owning both a 9mm firearm and a .380 caliber firearm during his interview. As

the record demonstrates, ammunition for a .380 caliber firearm was found in the


                                           19
         USCA11 Case: 20-14576      Date Filed: 09/30/2021   Page: 20 of 22



Lexus that Wilson was driving, and a 9mm firearm was found in the Buick. While

the Buick was not registered to Wilson and Wilson was not driving the Buick at the

time of the traffic stop, the government presented the jury with sufficient evidence

tying Wilson to the Buick. For example, Brock testified that he had seen Wilson (1)

drive that Buick to and from a storage unit, which Wilson and Richard were using

to sell meth, several times and (2) use the Buick several weeks prior to the traffic

stop during a controlled buy the agents conducted. See Perez, 661 F.3d at 576. Shaw

similarly testified that he had seen Wilson with the Buick. Wilson also admitted that

the meth found in the Buick “belonged to him,” which, in light of the agents’

testimonies, further supported a finding that he also constructively possessed the

9mm firearm that was found in the same vehicle as the meth. And the agents testified

that the Buick was in the Key West Inn parking lot and that Wilson had a Key West

Inn room key in his possession, further supporting a connection between him and

the Buick. Additionally, Brock testified that individuals involved with drug traffics

frequently carried firearms to protect themselves and their illegal narcotics while

Shaw testified that he often came across a “combination of firearms or parts of

firearms” during narcotics investigations, as narcotics distributors would keep

firearms on themselves for their own protection. And while an unidentified woman

was in the Buick at the time the firearm was found, constructive possession of a

firearm may be joint. See Ochoa, 941 F.3d at 1105–06. Therefore, in light of the


                                         20
         USCA11 Case: 20-14576       Date Filed: 09/30/2021    Page: 21 of 22



totality of the evidence, there was sufficient evidence presented for a reasonable jury

to conclude that Wilson knew of the presence of the firearm in the Buick and had

the ability and intent to later exercise dominion and control over that firearm.

      We next turn to Count 3. While Wilson did not admit knowledge and

possession of the specific 9mm firearm found in the Buick and was not seen with a

firearm during the controlled buys with the Buick, we similarly conclude that the

government presented sufficient circumstantial evidence, when viewed in the light

most favorable to the government, for a reasonable jury to conclude, beyond a

reasonable doubt, that Wilson knowingly possessed a firearm in furtherance of a

drug trafficking crime. Indeed, the government presented testimony and evidence

demonstrating the following: (1) Wilson conducted a controlled buy while using the

Buick and was seen driving the Buick numerous times to and from a storage unit he

used to sell meth; (2) during the traffic stop, Wilson was found with meth on his

person as well as a key to the Key West Inn, at which the Buick was parked; (3)

Wilson admitted that the meth found in the Buick belonged to him; (4) a loaded 9mm

firearm was also found in the Buick, i.e., in proximity to the meth Wilson admitted

belonged to him; (5) Wilson admitted that he owned a 9mm firearm; (6) the amount

of meth Wilson admitted belonged to him, accompanied by the presence of the

digital scales found in the Buick, was an amount indicating distribution, not personal

use; (7) individuals involved in drug trafficking commonly possessing firearms to


                                          21
         USCA11 Case: 20-14576       Date Filed: 09/30/2021   Page: 22 of 22



protect themselves and their contraband; and (8) the illegality of Wilson’s possession

of a firearm as a convicted felon.

      Accordingly, we reject Wilson’s challenges to the sufficiency of the evidence

for Counts 3 and 4 and affirm his convictions on those counts.

IV.   CONCLUSION

      Because the government presented sufficient evidence for a reasonable jury

to find, beyond a reasonable doubt, that Wilson knowingly possessed over 50 grams

of methamphetamine with the intent to distribute, knowingly possessed a firearm as

a convicted felon, and knowingly possessed a firearm in furtherance of drug

trafficking activity, we affirm his convictions.

      AFFIRMED.




                                          22